DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 17-24 and 27-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections of claims 17, 19-24, and 27-40 over Aoki in view of Fujimoto presented below.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17, 19-24, & 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the structure section" in line 12. However, there is insufficient antecedent basis for this limitation in the claim. It is assumed that “the structure section” is referring to “the stationary structure section.” For the purposes of examination, "the structure section" will be interpreted as “the stationary structure section.”
Similarly claims 20, 21, and 30 recite the same limitation without proper antecedent basis.
Claims 19-24, 27-29, 33-35, & 38-40 are rejected due to their dependence upon claims 17 or 30.
Claim 31 recites the limitation "the mechanical vector quantity" in line 13. However, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the mechanical vector quantity" will be interpreted as “a mechanical vector quantity.”
Claims 32 & 36-37 are rejected due to their dependence upon claim 31.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-24, & 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0289377 A1) in view of Fujimoto (JP 2006119000 A).
Regarding claim 17, Aoki teaches a power tool (See Figs 4 & 5, #201. See further ¶ [0055]) comprising:
a support structure (Fig 5, #225 - "cup shaped bearing cover"), 
a pivot bearing (Fig 5, #223 - "bearing") arranged on the support structure (See Fig 5 illustrating that the pivot bearing is arranged on the support structure), 
a shaft (Fig 5, #221a - "shaft part") mounted on the support structure via the pivot bearing (See ¶ [0059] - "...Further, the shaft part 221a is rotatably supported on the gear housing 207 via a bearing (ball bearing) 223. The bearing 223 is supported on the blade case 204 via a cup-shaped bearing cover 225."), 
a rotatable tool (Fig 4, #219 - "disc-like blade") coupled to the shaft (See Figs 4 & 5 illustrating that the tool is coupled to the shaft {#211a} via shaft {#233} and two gear wheels {#221/#231 - "driving motor/driven gear"}. See further ¶ [0059] - [0061] describing the coupling of the tool to the shaft), 
a strain gauge arrangement for detecting a mechanical quantity which depends on a force emanating from the tool (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..."), and
a control device adapted to recognize an event and/or a state of the power tool according to the detected mechanical quantity (See ¶ [0063] - "A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211..."), 
wherein the strain gauge arrangement is arranged on a stationary structure section coupled in a force-transmitting manner to the pivot bearing and is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]), wherein the structure section is part of the support structure and/or is arranged directly on the support structure (See Fig 5 illustrating that the load cell {#255} is arranged directly on the bearing cover {#225}).
	Aoki does not specifically teach a mechanical vector quantity or, wherein the strain gauge arrangement comprises a plurality of strain gauges which are distributed on a path running around the shaft, and wherein the strain gauge arrangement is adapted to detect the mechanical vector quantity as an at least two-dimensional vector by measuring a mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions.
	Fujimoto teaches mechanical vector quantity (See Fig 3, #Fs - "estimated load vector, Fs." See ¶ [0028] describing the determination of a load vector by the output from the four sensors {#Sb/Sr/St/Sf});
wherein the strain gauge arrangement (Fig 2, #2 - "sensor device") comprises a plurality of strain gauges (See Fig 2, #Sb/Sr/St/Sf illustrating 4 strain gauges. See further ¶'s [0008], [0013], [0026], & [0042]) which are distributed on a path running around the shaft (See Fig 2 illustrating that the above-identified strain gauges are distributed around the circumference of the shaft {#14 - wheel-side raceway member inner shaft}. See further ¶ [0025] - [0027]), and wherein the strain gauge arrangement is adapted to detect the mechanical vector quantity (See Fig 3, #Fs - "estimated load vector, Fs." See ¶ [0028] describing the determination of a load vector by the output from the four sensors {#Sb/Sr/St/Sf}) as an at least two-dimensional vector by measuring a mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions (See further ¶'s [0029] & [0031]-[0033] describing the determination of an {at-least} two dimensional vector from underlying mechanical vector quantities {see ¶ [0033]} in at least two different spatial directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujimoto to include a strain gauge arrangement comprising a plurality of strain gauges for determining a mechanical vector quantity comprising at least two different spatial directions, with the motivation that having multiple strain gauges reduces sensor error in determining component forces due to the influence of other component forces, leading to an accurately determined multi-directional mechanical force vector; as recognized by Fujimoto in ¶ [0003] & [0018] - [0019].

Regarding claim 19, Aoki further teaches wherein the pivot bearing is arranged directly on the support structure (See Fig 5 illustrating that the bearing {#223} is arranged directly on the bearing cover {#225}).

Regarding claim 20, Aoki further teaches wherein the support structure reaches around the pivot bearing and/or the structure section reaches around the support structure (See Fig 5 illustrating that the bearing {#223} is encompassed by bearing cover {#225}).

Regarding claim 21, Aoki further teaches wherein the strain gauge arrangement is arranged on a surface of the structure section facing away from the pivot bearing and/or directed radially outwards, and/or is arranged on a radially inwardly directed surface of the structure section (See Fig 5 illustrating that the load cell {#255} is situated on the surface facing away from the bearing {#233}).

Regarding claim 22, Aoki further teaches wherein the support structure comprises a bearing flange and the structural section is part of the bearing flange (See Fig 5 illustrating that the support structure comprises a bearing flange {#225} and the load cell is arranged thereon).

Regarding claim 23, Aoki further teaches wherein the support structure is part of a gearbox housing of the power tool (See Figs 4 & 5 illustrating that the support structure {#225} is a part of the housing {Fig 4, #203}).

Regarding claim 24, Aoki further teaches wherein the strain gauge arrangement is arranged, in the axial direction of the shaft, in a same first axial region as the pivot bearing, in a second axial region adjoining the first axial region and/or in a third axial region spaced apart from the first axial region (See Fig 5 illustrating the load cell {#255} arranged in a direction such that the strain gauges are located in line with the axial direction of the shaft, in the same axial region or in an axial region adjoining the axial region of the bearing).

Regarding claim 27, Aoki further teaches wherein the control device is adapted to recognize the event and/or the state of the power tool according to a direction and/or a change of direction of the mechanical vector quantity (See ¶ [0063] - " A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211. When the measured value inputted from the load cell 255 reaches a predetermined load setting, the controller outputs a de-energization command to stop the driving motor 211. A control of stopping the driving motor 211 by the command of de-energization of the controller is a feature that corresponds to the "control of driving of the drive mechanism" according to the present invention...").

Regarding claim 28, Aoki further teaches wherein the control device is adapted to recognize, as the event and/or the state to be recognized, a kickback, a forward sawing, a backward sawing, a plunging of the tool into a workpiece and/or a state of wear of the power tool (See ¶ [0063] - " A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211. When the measured value inputted from the load cell 255 reaches a predetermined load setting, the controller outputs a de-energization command to stop the driving motor 211. A control of stopping the driving motor 211 by the command of de-energization of the controller is a feature that corresponds to the "control of driving of the drive mechanism" according to the present invention..." See further ¶ [0061] - "...Therefore, during rotary drive of the blade 219, when torque is transmitted between the driving gear 221 and the driven gear 231 which are engaged with each other, an axial force and a radial force, or a thrust load and a radial load act on the driving gear 221. In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219)..." See further ¶ [0065] - "...torque acting on the blade 219 increases for any cause, the thrust load acting on the driving gear 221 also increases. When the measured value of the thrust load inputted from the load cell 255 to the controller reaches the predetermined load setting, the controller outputs a command of de-energization to the driving motor 211. Thus, the driving motor 211 is stopped, so that a kickback of the electric circular saw 201 which may be caused if excessive torque acts on the blade 219 can be prevented or alleviated.").

Regarding claim 29, Aoki further teaches wherein the control device is adapted to provide a signal in response to the recognized event and/or the recognized state, in order to cause the tool to be braked and/or to cause the tool to be moved from an operating position into a safety position (See ¶ [0063] - " A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211. When the measured value inputted from the load cell 255 reaches a predetermined load setting, the controller outputs a de-energization command to stop the driving motor 211. A control of stopping the driving motor 211 by the command of de-energization of the controller is a feature that corresponds to the "control of driving of the drive mechanism" according to the present invention..." In this situation, the stopping of the motor is interpreted to be a safety position).

Regarding claim 30, Aoki teaches a method for recognizing an event and/or state of a power tool (See Figs 4 & 5, #201. See further ¶ [0055]) having a support structure (Fig 5, #225), a pivot bearing (Fig 5, #223) arranged on the support structure (See Fig 5 illustrating that the pivot bearing is arranged on the support structure), a shaft (Fig 5, #221a) mounted on the support structure via the pivot bearing (See ¶ [0059] - "...Further, the shaft part 221a is rotatably supported on the gear housing 207 via a bearing (ball bearing) 223. The bearing 223 is supported on the blade case 204 via a cup-shaped bearing cover 225."), a rotatable tool (Fig 4, #219) coupled to the shaft (See Figs 4 & 5 illustrating that the tool is coupled to the shaft {#211a} via shaft {#233} and two gear wheels {#221/#231}. See further ¶ [0059] - [0061] describing the coupling of the tool to the shaft), and a strain gauge arrangement for detecting a mechanical quantity dependent on a force emanating from the tool (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..."), wherein the strain gauge arrangement is arranged on a stationary structure section coupled in a force-transmitting manner to the pivot bearing and is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]),
recognizing the event and/or state of the power tool according to the mechanical quantity (See ¶ [0065] - "As described above, during the above-described cutting operation, the thrust load caused in the driving gear 221 is measured by the load cell 255 and outputted to the controller. When torque acting on the blade 219 increases for any cause, the thrust load acting on the driving gear 221 also increases. When the measured value of the thrust load inputted from the load cell 255 to the controller reaches the predetermined load setting, the controller outputs a command of de-energization to the driving motor 211. Thus, the driving motor 211 is stopped, so that a kickback of the electric circular saw 201 which may be caused if excessive torque acts on the blade 219 can be prevented or alleviated."), wherein the structure section is part of the support structure and/or is arranged directly on the support structure (See Fig 5 illustrating that the structure section {the supports which enclose the load cell, #255} are arranged on, or are a part of, the support structure {#225}).
	Aoki does not specifically teach a mechanical vector quantity,
wherein the strain gauge arrangement comprises a plurality of strain gauges which are distributed on a path running around the shaft, the method comprising the steps:
detecting the mechanical vector quantity, wherein the mechanical vector quantity is detected as an at least two-dimensional vector by measuring the mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions.
	Fujimoto teaches a mechanical vector quantity (See Fig 3, #Fs - "estimated load vector, Fs." See ¶ [0028] describing the determination of a load vector by the output from the four sensors {#Sb/Sr/St/Sf}),

wherein the strain gauge arrangement (Fig 2, #2 - "sensor device") comprises a plurality of strain gauges (See Fig 2, #Sb/Sr/St/Sf illustrating 4 strain gauges. See further ¶'s [0008], [0013], [0026], & [0042]) which are distributed on a path running around the shaft (See Fig 2 illustrating that the above-identified strain gauges are distributed around the circumference of the shaft {#14 - wheel-side raceway member inner shaft}. See further ¶ [0025] - [0027]), the method comprising the steps:
detecting the mechanical vector quantity (See Fig 3, #Fs - "estimated load vector, Fs." See ¶ [0028] describing the determination of a load vector by the output from the four sensors {#Sb/Sr/St/Sf}), wherein the mechanical vector quantity is detected as an at least two-dimensional vector by measuring the mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions (See further ¶'s [0029] & [0031]-[0033] describing the determination of an {at-least} two dimensional vector from underlying mechanical vector quantities {see ¶ [0033]} in at least two different spatial directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujimoto to include a strain gauge arrangement comprising a plurality of strain gauges for determining a mechanical vector quantity comprising at least two different spatial directions, with the motivation that having multiple strain gauges reduces sensor error in determining component forces due to the influence of other component forces, leading to an accurately determined multi-directional mechanical force vector; as recognized by Fujimoto in ¶ [0003] & [0018] - [0019].

Regarding claim 31, Aoki teaches a retrofit arrangement for installation in a power tool (See power tool in Figs 4 & 5), comprising:
a support structure (Fig 5, #225), a pivot bearing (Fig 5, #223) arranged on the support structure (See Fig 5 illustrating that the pivot bearing is arranged on the support structure), a shaft (Fig 5, #221a) mounted on the support structure via the pivot bearing (See ¶ [0059] - "...Further, the shaft part 221a is rotatably supported on the gear housing 207 via a bearing (ball bearing) 223. The bearing 223 is supported on the blade case 204 via a cup-shaped bearing cover 225."), and
a rotatable tool (Fig 4, #219) coupled to the shaft (See Figs 4 & 5 illustrating that the tool is coupled to the shaft {#211a} via shaft {#233} and two gear wheels {#221/#231}. See further ¶ [0059] - [0061] describing the coupling of the tool to the shaft), 
wherein the retrofit arrangement has a structure section on which a strain gauge arrangement is arranged (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..." See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]), and the retrofit arrangement is designed such that the structure section can be installed as a stationary structure section coupled in a force-transmitting manner to the pivot bearing in such a way that the strain gauge arrangement is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]), wherein the structure section is part of the support structure and/or is arranged directly on the support structure (See Fig 5 illustrating that the structure section {the supports which enclose the load cell, #255} are arranged on, or are a part of, the support structure {#225}).
	Aoki does not specifically teach wherein the strain gauge arrangement comprises a plurality of strain gauges which are distributed on a path running around the shaft, and wherein the strain gauge arrangement is adapted to detect the mechanical vector quantity as an at least two-dimensional vector by measuring the mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions.
	Fujimoto teaches wherein the strain gauge arrangement (Fig 2, #2 - "sensor device") comprises a plurality of strain gauges (See Fig 2, #Sb/Sr/St/Sf illustrating 4 strain gauges. See further ¶'s [0008], [0013], [0026], & [0042]) which are distributed on a path running around the shaft (See Fig 2 illustrating that the above-identified strain gauges are distributed around the circumference of the shaft {#14 - wheel-side raceway member inner shaft}. See further ¶ [0025] - [0027]), and wherein the strain gauge arrangement is adapted to detect the mechanical vector quantity (See Fig 3, #Fs - "estimated load vector, Fs." See ¶ [0028] describing the determination of a load vector by the output from the four sensors {#Sb/Sr/St/Sf}) as an at least two-dimensional vector by measuring the mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions (See further ¶'s [0029] & [0031]-[0033] describing the determination of an {at-least} two dimensional vector from underlying mechanical vector quantities {see ¶ [0033]} in at least two different spatial directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujimoto to include a strain gauge arrangement comprising a plurality of strain gauges for determining a mechanical vector quantity comprising at least two different spatial directions, with the motivation that having multiple strain gauges reduces sensor error in determining component forces due to the influence of other component forces, leading to an accurately determined multi-directional mechanical force vector; as recognized by Fujimoto in ¶ [0003] & [0018] - [0019].

Regarding claim 32, Aoki further teaches installing the retrofit arrangement so that the structure section is a stationary structure section coupled in a force-transmitting manner to the pivot bearing and the strain gauge arrangement is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]).

Regarding claim 33, Aoki further teaches wherein the rotatable tool is a saw blade, a milling cutter or a grinding wheel (See Figs 4 & 5 illustrating a rotatable tool as a circular saw blade, #201).
	
Regarding claim 34, Aoki further teaches wherein the control device is adapted to recognize, as the state to be recognized, a state of wear of the tool (See ¶ [0063]. See further ¶ [0065] - "...Thus, the driving motor 211 is stopped, so that a kickback of the electric circular saw 201 which may be caused if excessive torque acts on the blade 219 can be prevented or alleviated." The prevention of excessive torque on the tool prevents excessive wear on the tool. Thus, the controller recognizes the state of wear of the tool).
	
Regarding claim 35, Aoki further teaches wherein the rotatable tool is a saw blade, a milling cutter or a grinding wheel (See Figs 4 & 5 illustrating a rotatable tool as a circular saw blade, #201).
	
Regarding claim 36, Aoki further teaches wherein the rotatable tool is a saw blade, a milling cutter or a grinding wheel (See Figs 4 & 5 illustrating a rotatable tool as a circular saw blade, #201).
	
Regarding claim 37, Aoki further teaches wherein the power tool to be retrofitted is a fully functional power tool (See ¶'s [0001], [0005], & [0020] describing a power tool which is assumed to be fully functional).
	
Regarding claim 38, Aoki does not specifically teach wherein the at least two different spatial directions comprise a spatial direction parallel to a feed direction and a spatial direction perpendicular to the feed direction, wherein the feed direction is the direction in which the power tool is to be moved relative to a workpiece in order to machine the workpiece or in which a workpiece is to be moved relative to the power tool in order to machine the workpiece.
	Fujimoto teaches wherein the at least two different spatial directions comprise a spatial direction parallel to a feed direction and a spatial direction perpendicular to the feed direction (See ¶ [0031] - [0033] describing that the load vector {¶ [0031]} is comprised of a separate force vectors {Fx, Fy, & Fz}. See Figs 1 & 2 illustrating that the Fy component is parallel to the feed direction, and the Fx/Fz components are perpendicular to the feed direction), wherein the feed direction is the direction in which the power tool is to be moved relative to a workpiece in order to machine the workpiece or in which a workpiece is to be moved relative to the power tool in order to machine the workpiece (See Figs 1 & 2 illustrating the direction of the different components. In this case, the feed direction is either the 'y' or 'z' direction illustrating in Figs 1 & 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujimoto to include a strain gauge arrangement comprising a plurality of strain gauges for determining a mechanical vector quantity comprising at least two different spatial directions, with the motivation that having multiple strain gauges reduces sensor error in determining component forces due to the influence of other component forces, leading to an accurately determined multi-directional mechanical force vector; as recognized by Fujimoto in ¶ [0003] & [0018] - [0019].
	
Regarding claim 39, Aoki does not specifically teach wherein the path runs around the shaft in circumferential direction of the shaft.
	Fujimoto teaches wherein the path runs around the shaft in circumferential direction of the shaft (See Fig 2 illustrating that the strain sensors #Sb/Sr/St/Sf are located around the shaft in a circumferential direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujimoto to include a strain gauge arrangement comprising a plurality of strain gauges for determining a mechanical vector quantity comprising at least two different spatial directions, with the motivation that having multiple strain gauges reduces sensor error in determining component forces due to the influence of other component forces, leading to an accurately determined multi-directional mechanical force vector; as recognized by Fujimoto in ¶ [0003] & [0018] - [0019].
	
Regarding claim 40, Aoki does not specifically teach wherein the path lies within an axial range of the shaft.
	Fujimoto teaches wherein the path lies within an axial range of the shaft (See Figs 1 & 2 illustrating that the strain sensors #Sb/Sr/St/Sf are located along an axial range of the shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujimoto to include a strain gauge arrangement comprising a plurality of strain gauges for determining a mechanical vector quantity comprising at least two different spatial directions, with the motivation that having multiple strain gauges reduces sensor error in determining component forces due to the influence of other component forces, leading to an accurately determined multi-directional mechanical force vector; as recognized by Fujimoto in ¶ [0003] & [0018] - [0019].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731